Filed Pursuant to Rule 433 Registration Statement No. 333-197364 Market Linked Securities – Leveraged Upside Participation to a Cap and Fixed Percentage Buffered Downside Principal at Risk Securities Linked to a Basket of Six Exchange-Traded Funds due October 5, 2020 Term Sheet to Preliminary Pricing Supplement dated March 31, 2016 Summary of terms Issuer The Toronto-Dominion Bank (“TD”) Term 4.5 years Reference Asset An unequally-weighted basket (the “Reference Asset” or the “Basket”) of six exchange-traded funds (the “Basket Components”) described to the right. Pricing Date March 31, 2016 Issue Date April 5, 2016 Principal Amount $1,000 per Security Payment at Maturity See “How the payment at maturity is calculated” on page 3 Maturity Date October 5, 2020 Initial Component Price $205.56 with respect to the SPY, $110.62 with respect to the IWM, $57.13 with respect to the EFA, $34.25 with respect to the EEM, $13.29 with respect to the DBC, and $83.80 with respect to the VNQ, each of which was its closing price on the Pricing Date Final Component Price The closing price of a Basket Component on the Valuation Date (see also the accompanying pricing supplement) Basket Component Return With respect to each Basket Component, (Final Component Price – Initial Component Price) / Initial Component Price Initial Price 100 Final Price 100 × [1 + (the sum of the products of the Basket Component Return for each Basket Component multiplied by its Component Weight)] Percentage Change (Final Price – Initial Price) / Initial Price, expressed as a percentage Maximum Redemption Amount 145% of the Principal Amount of the Securities ($1,450 per $1,000 Principal Amount of the Securities) Buffer Price 80% of the Initial Price Buffer Percentage 20% Leverage Factor 150% Valuation Date September 28, 2020 Calculation Agent TD Minimum Investment $1,000 and minimum denominations of $1,000 in excess thereof Underwriting Discount and Commission Up to 1.75 %, of which dealers, including Wells Fargo Advisors, LLC (“WFA”), may receive a selling concession of up to 1.50% and WFA will receive a distribution expense fee of 0.075% CUSIP / ISIN 89114QUX4 / US89114QUX41 Investment description • Linked to a Basket of Six Exchange-Traded Funds due October 5, 2020 • The Basket consists of the SPDR ® S&P 500 ® ETF Trust (the “SPY”) (50%), the iShares ® Russell 2000 ETF (the “IWM”) (15%), the iShares ® MSCI EAFE ETF (the “EFA”) (15%), the iShares ® MSCI Emerging Markets ETF (the “EEM”) (10%), the PowerShares DB Commodity Index Tracking Fund (the “DBC”) (5%) and the Vanguard ® REIT ETF (the “VNQ”) (5%). • Unlike ordinary debt securities, the Principal at Risk Securities (the “Securities”) do not pay interest or repay a fixed amount of principal at maturity. Instead, the Securities provide for a payment at maturity that may be greater than, equal to or less than the Principal Amount of the Securities, depending on the performance of the Reference Asset from the Initial Price to the Final Price. The payment at maturity will reflect the following terms: o If the price of the Reference Asset increases: You will receive the Principal Amount plus 150% participation in the upside performance of the Reference Asset, subject to the Maximum Redemption Amount of 145% of the Principal Amount of the Securities o If the price of the Reference Asset decreases but the decrease is not more than 20%: You will be repaid the Principal Amount o If the price of the Reference Asset decreases by more than 20%: You will receive less than the Principal Amount and will have 1-to-1 downside exposure to the decrease in the price of the Reference Asset in excess of 20% • Investors may lose up to 80% of the Principal Amount • Any payments on the Securities are subject to our credit risk. The Securities are unsecured and are not savings accounts or insured deposits of a bank. • No periodic interest payments or dividends • No exchange listing; designed to be held to maturity Our estimated value of the Securities on the Pricing Date, based on our internal pricing models, is $968.70 per Security, which is less than the public offering price of the Securities. See “Additional Information Regarding Our Estimated Value of the Securities” beginning on page P-41 of the accompanying pricing supplement. The Securities have complex features and investing in the Securities involves a number of risks. See “Additional Risk Factors” on page P-6 of the accompanying pricing supplement, “Additional Risk Factors Specific to the Notes” beginning on page PS-4 of the product prospectus supplement MLN-ES-ETF-1 dated August 31, 2015 (the “product prospectus supplement”) and “Risk Factors” on page 1 of the prospectus dated July 28, 2014 (the “prospectus”). Investors should carefully review the accompanying pricing supplement, product prospectus supplement and prospectus. We urge you to consult your investment, legal, tax, accounting and other advisors before you invest in the Securities. As used in this term sheet, “we,” “us,” or “our” refers to The Toronto-Dominion Bank. NOT A BANK DEPOSIT AND NOT INSURED OR GUARANTEED BY THE CANADA DEPOSIT INSURANCE CORPORATION, THE U.S. FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY OR INSTRUMENTALITY OF CANADA OR THE UNITED STATES. TD SECURITIES (USA) LLC WELLS FARGO SECURITIES Hypothetical payout profile The profile to the right is based on the Maximum Redemption Amount of 145.00% or $1,450.00 per $1,000 Principal Amount, the Leverage Factor of 150% and the Buffer Price equal to 80% of the Initial Price. This graph has been prepared for purposes of illustration only. Your actual return will depend on the actual Final Price and whether you hold your Securities to maturity. *The graph to the right represents a hypothetical payout profile for the Securities. The 45 degree dotted line represents the hypothetical Percentage Change of the Reference Asset and the solid line represents the hypothetical return on the Securities for a given Percentage Change in the Reference Asset. Hypothetical returns Hypothetical Final Price Hypothetical Percentage Change Hypothetical Payment at Maturity ($) Hypothetical Return on Securities
